Citation Nr: 0819097	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-26 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel







INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the RO awarded service 
connection for bilateral hearing loss, with an initial 
noncompensable evaluation assigned, effective January 7, 
2005.  The veteran timely appealed the RO's June 2005 rating 
action to the Board. 


FINDING OF FACT

For the entire appeal period, the evidence demonstrates that 
at its most severe, the veteran's hearing loss disability 
results in a Numeric Designation of Level I for the right ear 
and a Numeric Designation of Level V for the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.   

In March 2005, the veteran was provided adequate VCAA notice 
as to the claim for service connection for hearing loss.  The 
service connection claim was granted by the RO in June 2005.  
This appeal arises from a disagreement with an initial rating 
following the grant of service connection for bilateral 
hearing loss.  The United States Court of Appeals for 
Veterans Claims (Court) has held that once service connection 
is granted the claim is substantiated, any deficiency in the 
VCAA notice is not prejudicial and further VCAA notice is 
generally not required.  Dunlap v. Nicholson, 21 Vet App 112 
(2007); Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).  
The United States Court of Appeals for the Federal Circuit 
has also held that additional VCAA notice is not required 
when there is an appeal from an initial grant of service 
connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in an existing evaluation, it 
is readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In that case, the Court required specific notification duties 
in increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  Id.  Thus, in view 
of the foregoing case precedent, the Board finds that no 
further VCAA notice was required once VA awarded service 
connection for bilateral hearing loss in June 2005. 

Regardless, the information provided to the veteran has 
informed him of the evidence that must be shown to warrant a 
higher initial rating.    

	Duty to Assist

Concerning VA's duty to assist the appellant with his initial 
evaluation claim, the file contains service medical records, 
records of pertinent post-service treatment, the reports of 
VA examinations, dated in April 2005 and September 2006, and 
statements of the veteran.  VA is not aware of any other 
pertinent evidence that remains outstanding.  The 
examinations are valid for rating purposes.

 
II.  Initial Evaluation Claims

General Laws and Regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, such as in the case at bar, 
separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged." 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Hearing Loss Criteria

The Board observes that in evaluating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
obtained.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2007).  In 
this case, the history of the veteran's disability includes 
the opinion of a VA examiner in April 2005, who opined that 
the appellant's bilateral hearing loss for VA compensation 
purposes was the result of in-service noise exposure.  See 38 
C.F.R. § 3.385 (2007).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test. The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
38 C.F.R. §§ 4.85(b), 4.87.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2007).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2007).  In this case, the evidence of record indicates that 
the veteran's service-connected bilateral hearing loss 
pattern does not fit the requirements of an unusual pattern 
of hearing impairment.  Id.

III.  Analysis 

An April 2005 VA audiological examination report reflects 
that puretone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	15	25 	30	55	31 

Left	35	50	55	80	55

Speech discrimination was 92 percent in the right ear and 76 
percent in the left.

When the findings from the veteran's April 2005 examination 
are matched up with the rating criteria, the veteran is found 
to have Level I hearing in the right ear and Level IV hearing 
in the left.  Table VII of 38 C.F.R. § 4.85 provides a 0 
percent rating under Diagnostic Code 6100 when that level of 
hearing acuity is shown.  An exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) which would 
warrant rating under the alternate criteria of Table VIA is 
not shown.

A September 2006 VA audiological examination report shows 
puretone thresholds in decibels were as follows:

Hertz	1,000	 2,000	 3,000	 4,000	  Average

Right	20	25	30	55	 33	 	

Left	45	60	65	80	63

Speech discrimination was 96 percent in the right ear and 72 
percent in the left.

When the findings from the veteran's September 2006 
examination are matched up with the rating criteria, the 
veteran is found to have Level I hearing in the right ear and 
Level V hearing in the left.  Table VII of 38 C.F.R. § 4.85 
provides a 0 percent rating under Diagnostic Code 6100 when 
that level of hearing acuity is shown.  An exceptional 
pattern of hearing impairment (as defined in 38 C.F.R. 
§ 4.86) which would warrant rating under the alternate 
criteria of Table VIA is not shown.

In short, the results of VA audiological evaluations 
conducted in April 2005 and September 2006, when evaluated 
based on Table VI, found at 38 C.F.R. § 4.85, reflect that 
the veteran's hearing acuity corresponds with the 
noncompensable percentage disability evaluation that is 
currently assigned.

The Rating Schedule provides the criteria for rating various 
disabilities, and, as noted, the criteria encompass what is 
termed the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  In this case, the 
objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting an initial 
compensable evaluation for the level of bilateral hearing 
loss currently demonstrated.

The Board has considered whether a "staged" rating is 
appropriate. 
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
record, however, shows the same level of hearing loss under 
the rating schedule throughout the period since the effective 
date of service connection.  It does not support assigning 
different percentage disability ratings during the period in 
question.

The Board does not find that the disability more closely 
approximates the criteria for a compensable evaluation, or 
that the evidence to be so evenly balanced that there is 
reasonable doubt as to any material issue regarding the 
matter of entitlement to an initial compensable rating for 
service-connected bilateral hearing loss. The preponderance 
of the evidence is clearly against the claim. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2007).



IV.  Extraschedular Consideration

There is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b) (2007).  Therefore, there is 
no marked interference with current employment.  The service-
connected bilateral hearing loss has not required any periods 
of hospitalization since the effective date of service 
connection, i.e., January 7, 2005.  The Board will not, 
therefore, refer the question of entitlement to an 
extraschedular evaluation for consideration by appropriate 
first line authorities.

ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


